2 So.3d 1061 (2009)
Lutrische DANCY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-595.
District Court of Appeal of Florida, Third District.
February 4, 2009.
Rehearing Denied February 24, 2009.
Lutrische Dancy, in proper person.
Bill McCollum, Attorney General, and Nikole Hiciano and Magaly Rodriguez, Assistant Attorneys General, for appellee.
Before GERSTEN, C.J., and LAGOA and SALTER, JJ.
PER CURIAM.
Affirmed. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Montes v. State, 907 So.2d 1243 (Fla. 3d DCA 2005).